Filed 8/27/20 P. v. Courtney CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D076773

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. Nos. SCD272365,
                                                                      SCD276467, SCD281209)
 LORENZO COURTNEY,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Michael S. Groch, Judge. Affirmed.
         Pauline E. Villanueva, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         This appeal arises from probation revocation proceedings involving
three different cases.
         In case No. SCD272365, Courtney pleaded guilty to violating Health
and Safety Code section 11350, subdivision (a).
      In case No. SCD276467, Courtney pleaded guilty to failing to register

as a sex offender (Pen. Code,1 § 290.018, subd. (b)).
      In case No. SCD281209, Courtney pleaded guilty to another charge of
failing to register as a sex offender (§ 290.018, subd. (b)).
      Courtney was granted formal probation in all three cases.
      Later, the probation officer filed an order to show cause with the trial
court alleging Courtney violated the terms of his probation by failing to
complete a residential treatment program. Following a contested hearing,
the court revoked probation and then reinstated probation conditioned upon
extra custody. The court authorized early release if Courtney could be placed
in a residential treatment program.
      Courtney filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel has not been able to identify any
arguable issue for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende.
      We offered Courtney the opportunity to file his own brief on appeal, but
he has not responded.
                            STATEMENT OF FACTS
      The probation officer received a phone call from the residential
treatment facility where Courtney was an in-patient. The call reported that




1     All further statutory references are to the Penal Code unless otherwise
specified.
                                         2
Courtney had violated his curfew and that he had tested positive for cocaine.
Courtney was no longer welcome at the facility.
        Courtney admitted he had smoked crack cocaine within the previous 10
days.
                                 DISCUSSION
        As we have noted, appellate counsel has filed a Wende brief and asks
this court to review the record for error. To assist the court in its review of
the record, and in compliance with Anders v. California (1967) 386 U.S. 738
(Anders), counsel has identified the following possible issue that was
considered in evaluating the potential merits of the appeal: Whether the
trial court improperly admitted hearsay evidence regarding Courtney’s status
at the rehabilitation program.
        We have reviewed the entire record as mandated by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Courtney on this appeal.
                                 DISPOSITION
        The judgment is affirmed.



                                                                  HUFFMAN, J.

WE CONCUR:




BENKE, Acting P. J.




O’ROURKE, J.

                                        3